Citation Nr: 1037838	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for a lung disorder due to 
exposure to asbestos.

2.  Entitlement to service connection for silicosis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	  Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966.  

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2009, the Board denied the Veteran's claims for service 
connection for a lung disorder as due to exposure to asbestos, 
silicosis, bilateral hearing loss, and bilateral tinnitus.  The 
Veteran appealed the May 2009 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2010 
Order, the Court remanded this appeal for further development 
consistent with instructions in a Joint Motion for Remand.  The 
case is now before the Board for further appellate consideration 
pursuant to the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, pursuant to the May 2010 Court Order, this matter 
is remanded for further evidentiary development.  

Initially, with regard to the claim of service connection for a 
lung disorder as due to exposure to asbestos, the Joint Remand 
notes that VA failed to satisfy its duty to assist by further 
developing evidence concerning whether the Veteran was exposed to 
asbestos during service, which, in turn, led to an inadequate VA 
examination in September 2008, during which time the VA examiner 
indicated that the Veteran's in-service exposure to asbestosis 
was "unclear" and was unable to provide a medical nexus opinion 
regarding the Veteran's diagnosed asbestosis and any exposure to 
asbestosis during service.

In this regard, VA Adjudication Procedure Manual Rewrite (M21-
1MR) provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, develop 
whether there was pre-service and/or post-service occupational 
and other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
For many asbestos-related diseases, the latency period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Id. at IV.ii.2.C.9.d.  An asbestos-
related disease can develop from brief exposure to asbestos.  Id.

VA must analyze the Veteran's claim for service connection for 
asbestos-related disease under these administrative protocols 
using the aforementioned criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

With asbestos-related claims, the Board also must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 
124-125 (1997) (while holding that the Veteran's claim had been 
properly developed and adjudicated, the Court indicated that the 
Board should have specifically referenced the DVB Circular and 
discussed the RO's compliance with the Circular's claim-
development procedures).  

Service personnel records support that the Veteran served onboard 
the USS W.A. Mann, USS Gen. W.M. Mitchell, USS Washburn, and USS 
Point Defiance during service.  His service personnel records 
indicate that he worked as a rifleman, motor vehicle operator, 
and auto mechanic during service.  In this case, development has 
not been completed to determine whether the Veteran's job duties 
actually required him to handle asbestos.

In this respect, pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), the AOJ needs 
to send the Veteran VCAA letters that specifically address his 
claim for asbestosis.  As such a remand is necessary to comply 
with the notification duties to the Veteran required under the 
VCAA. The letter must satisfy the notification requirements of 
the VCAA by: (1) informing him about the information and evidence 
not of record that is necessary to substantiate his claim for 
service connection for asbestosis; (2) informing him about the 
information and evidence the VA would seek to provide; and (3) 
informing him about the information and evidence that he is 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Furthermore, this letter should 
include an asbestos-exposure questionnaire requesting where, 
when, and how the Veteran was exposed, the names of other 
servicepersons with him when he was exposed, and whether any pre 
or post-service work involved asbestos exposure, etc.

Next, the RO is directed to obtain complete copies of the 
Veteran's service personnel records and records concerning his 
service onboard the ships mentioned above to determine whether it 
is as likely as not such shipboard service caused asbestos 
exposure.  In this regard, the VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a).  The 
VA is required to obtain relevant records held or maintained by a 
government entity.  38 U.S.C.A. 
§ 5103A(c).  When the VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain these records 
must continue until they are obtained; unless it is reasonably 
certain they do not exist or that further efforts to obtain them 
would be futile. 38 U.S.C.A. § 5103A(b); 38 C.F.R. §§ 
3.159(c)(2), (c)(3).  Under the duty to assist the Veteran, the 
AOJ must make an attempt to confirm whether or not he was exposed 
to asbestos during his service.  See 38 U.S.C.A. § 5103A.  Thus, 
the AOJ should contact the following appropriate offices to 
determine whether the Veteran was potentially exposed to asbestos 
during his service: the U.S. Army Joint Services and Research 
Center (JSRRC) (formerly known as USASCURR), the National 
Personnel Records Center (NPRC), and the U.S. Marine Corps.  

Following further development of evidence regarding the Veteran's 
alleged exposure to asbestos during service, if, and only if, 
asbestos exposure during service is confirmed, the VA should 
obtain a medical opinion addressing the relationship, if any, 
between the Veteran's currently diagnosed asbestos and his 
asbestos exposure during military service.  

Next, with regard to the Veteran's currently diagnosed silicosis, 
the Joint Remand contends that the Veteran was not provided a 
medical examination relating to his claim of entitlement to 
service connection for silicosis, despite the Veteran's competent 
statements of in-service exposure to silica and a current 
diagnosis of silicosis, suggesting a nexus between any in-service 
exposure and his current diagnosis.  

In this regard, in disability compensation (service-connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4). 

Here, the Veteran has provided competent statements that he was 
exposed to silica as a result of sandblasting during service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He currently has a 
diagnosis of silicosis.  

Thus, in light of competent and credible statements regarding in-
service exposure to silica and a current diagnosis of silicosis, 
suggesting a possible nexus between the two, and the Court's 
holding in McLendon, supra, a comprehensive VA medical 
examination and opinion are needed to determine the exact nature 
and etiology of the Veteran's silicosis and whether any current 
such disorder is related to his military service, including his 
alleged in-service exposure to silica.  

In reference to the Veteran's bilateral hearing loss claim, the 
Joint Remand indicates that the Board failed to provide adequate 
reasons and bases for its denial of the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  It 
asserts that the Board failed to account for a July 2004 VA nexus 
opinion that indicated a favorable connection between the 
Veteran's left ear hearing loss and his alleged in-service 
exposure to acoustic trauma.  Further, a September 2008 VA 
examiner failed to consider whether in-service exposure to 
acoustic trauma was as likely as not the cause of the Veteran's 
current hearing loss.  The September 2008 VA examiner also 
indicated that further testing is necessary to determine the 
etiology of the Veteran's bilateral hearing loss.  Thus, another 
VA examination is necessary for further testing and to make such 
a determination.

Finally, in reference to the Veteran's bilateral tinnitus, the 
Joint Remand indicates that the Veteran has provided competent 
statements regarding in-service onset of tinnitus, and he 
currently has a diagnosis of bilateral tinnitus; thus, a VA 
examination is necessary to determine whether his alleged in-
service onset of tinnitus and current diagnosis of tinnitus are 
related.  See McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA-compliant notice 
letter notifying the Veteran and his 
representative as to any information or lay 
or medical evidence not previously provided 
that is necessary to substantiate his claim 
for service connection for asbestosis, what 
information or evidence the Veteran should 
provide, and what information or evidence the 
VA will attempt to obtain on his behalf.  In 
addition, this letter should include an 
asbestos-exposure questionnaire requesting 
where, when, and how the Veteran was exposed, 
the names of other servicepersons with him 
when he was exposed, and whether any pre or 
post- service work involved asbestos 
exposure, etc.

2.  Request verification of the Veteran's 
alleged in-service asbestos exposure aboard 
the USS W.A. Mann, USS Gen. W.M. Mitchell, 
USS Washburn, and USS Point Defiance, and 
verification of whether it is likely that the 
Veteran was exposed to asbestos in the course 
of his assigned duties within the MOS noted 
in his service records.  If no such opinion 
can be given, reasons as to why this is so 
must be provided.  All efforts to obtain 
these records should be fully documented, and 
a negative response is required if no records 
are available.

Requests should be made to:

a.  The U.S. Army Joint Services and Research 
Center (JSRRC) (formerly known as USASCURR);

b.  The National Personnel Records Center 
(NPRC); 

c.  The U.S. Marine Corps.

3.  If, and only if, asbestos exposure during 
service is confirmed per the above 
development, then arrange for the Veteran to 
be examined by an appropriate physician to 
determine the etiology of his current 
asbestosis.  The claims folder and a copy of 
this remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.

All indicated tests and studies (including X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The examiner should 
express an opinion regarding the likely 
etiology of the Veteran's asbestosis, 
specifically whether the asbestosis is at 
least as likely as not related to any in-
service exposure to asbestos or is otherwise 
related to service.  The examiner must 
explain the rationale for all opinions given.

In addition, any possible post-service 
exposure to asbestos as the result of the 
Veteran's employment at a paper mill from 
1966 to 2001 also should be clearly discussed 
and a rationale should be provided as to 
whether the Veteran's asbestosis is the 
result of such post-service exposure. 

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

4.  Schedule the Veteran for a VA examination 
by an appropriate specialist to determine the 
nature and etiology of any silicosis.  The 
claims file must be made available for review 
of his pertinent medical and other history, 
particularly the records of any relevant 
treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate: 

(a) whether the Veteran currently has any 
silicosis; and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty service, where he competently 
and credibly stated he was exposed to silica 
as a result of sandblasting.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's silica.  The 
rationale for any opinion offered should be 
provided.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

5.  Thereafter, schedule the Veteran for a VA 
examination by an appropriate specialist to 
determine the nature and etiology of his 
bilateral hearing loss and bilateral 
tinnitus.  The claims file must be made 
available for review of his pertinent medical 
and other history.  

The examination should include any necessary 
diagnostic testing or evaluation to determine 
the etiology of his bilateral hearing loss 
and bilateral tinnitus.  The examination also 
should include an audiogram for both ears.  
The results of any testing and of the 
audiograms should be specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate: 

(a)  whether the Veteran has current 
bilateral hearing loss and bilateral 
tinnitus, 

(b)  and if so, whether it is at least 
as likely as not (50 percent or more 
probable) the bilateral hearing loss and/or 
bilateral tinnitus is associated with 
service, including any reported exposure to 
acoustic trauma.  In making this critical 
determination, the examiner should address 
the significance, if any, the Veteran's 
assertions of suffering from frequent ear 
infections while he was in service.  The 
examiner also should discuss and address the 
Veteran's Meniere's Disease, the date of its 
onset, the significance that this disease 
possibly had its onset after the onset of the 
bilateral hearing loss and bilateral 
tinnitus, and whether his bilateral hearing 
loss and/or bilateral tinnitus is a result of 
the Meniere's Disease.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

6.  Readjudicate the claims of service 
connection for a lung disorder as due to 
asbestos exposure, silicosis, bilateral 
hearing loss, and bilateral tinnitus in light 
of the VA examinations provided and any 
additional medical evidence received since 
the issuance of the supplemental statement of 
the case (SSOC) in January 2009.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the supplemental statement of 
the case before returning the file to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


